Citation Nr: 0924404	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  05-18 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for hypertension to 
include as due to exposure to herbicides and/or asbestos.

2. Entitlement to service connection for status post coronary 
arteriography due to angina pectoris and tachycardia.

3. Entitlement to service connection for temporomandibular 
joint disease.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1972 to 
April 1976 and from January 1986 to January 2002.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in April 2007.  This matter was 
originally on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was scheduled to present testimony at a 
videoconference hearing on August 15, 2006.  A letter was 
mailed to the Veteran on July 19, 2006 advising him of the 
date and time of his videoconference hearing.  The record, 
however, indicates that he failed to report for such hearing.  

In a July 21, 2006, letter to the Veteran, the RO advised him 
that his appeal had been certified to the Board and that 
under the Board's Rules of Practice, he had 90 days from the 
date of the letter to ask to appear personally before the 
Board and give testimony concerning his appeal.  On September 
5, 2006, the RO received a form response regarding his 
videoconference hearing in which he checked the box that 
stated, "I decline this video hearing, and prefer to wait 
for a future visit by a member of the Board of Veterans' 
Appeals."  On that form, he also informed VA of his new 
address in Georgia.

Although it is situated in the claims file prior to the 
Board's April 2007 Remand, it does not appear that this 
information was of record at the time of the last Board 
Remand although there is a notation that it was faxed to BVA 
hearing unit on September 11, 2006.  The Board notes that all 
subsequent correspondence, including the Board's Remand 
issued in April 2007 was sent to either the Veteran's 
previous address in Oklahoma or, after a December 2007 
DebtorDiscovery search, to an incorrect address in Georgia.

Given the confusion with respect to the Veteran's address and 
his expressed intent for a Travel Board hearing, the Board 
concludes that this case must be returned to the RO to 
arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2008).

Accordingly, this case is remanded for the following:

A Travel Board hearing should be 
scheduled for the Veteran in connection 
with his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

